Exhibit 10.5












INTELLECTUAL PROPERTY MATTERS AGREEMENT


by and between


DANAHER CORPORATION


and


ENVISTA HOLDINGS CORPORATION


Dated as of September 19, 2019




1

--------------------------------------------------------------------------------



INTELLECTUAL PROPERTY MATTERS AGREEMENT
This INTELLECTUAL PROPERTY MATTERS AGREEMENT (this “Agreement”), dated as of
September 19, 2019, is entered into by and between Danaher Corporation
(“Danaher”), a Delaware corporation, and Envista Holdings Corporation
(“Envista”), a Delaware corporation. “Party” or “Parties” means Danaher or
Envista, individually or collectively, as the case may be.
W I T N E S S E T H:
WHEREAS, the Parties have entered into that certain Separation Agreement, dated
as of September 19, 2019 (the “Separation Agreement”); and
WHEREAS, as of the Effective Date, the Danaher Group may own certain Patents and
Know-How that are necessary or used in the Envista Business as of the Effective
Date, and the Envista Group may own certain Patents and Know-How that are
necessary or used in the Danaher Retained Businesses as of the Effective Date,
and Danaher wishes to grant to Envista, and Envista wishes to grant to Danaher,
a license to such Intellectual Property in accordance with the terms hereof.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions.
(a)Unless otherwise defined herein, all capitalized terms used herein shall have
the same meanings as in the Separation Agreement.
(b)The following capitalized terms used in this Agreement shall have the
meanings set forth below:
“Danaher Field of Use” shall mean the Danaher Retained Business and natural
evolutions or extensions thereof.
“Danaher Licensed IP” shall mean the Danaher Licensed Know-How and Danaher
Licensed Patents, excluding DBS (as licensed under the DBS License Agreement).
“Danaher Licensed Know-How” shall mean the Know-How that is (a) owned by the
Danaher Group as of the Effective Date and (b) used in the Envista Business as
of the Effective Date.
“Danaher Licensed Patents” shall mean (a) the Patents that are (i) owned by the
Danaher Group as of the Effective Date and (ii) used in the Envista Business as
of the Effective Date, and (b) all Valid Claims of other Patents that are owned
by the Danaher Group that claim priority to the Patents described in clause (a)
to the extent such Valid Claims are fully supported by such Patents.
“DBS” shall have the meaning set forth in the DBS License Agreement.
“DBS License Agreement” shall mean the DBS License Agreement of even date
herewith by and between Danaher and Envista.
“Effective Date” shall have the meaning set forth in the Separation Agreement.
“Envista Field of Use” shall mean the field of the Envista Business and natural
evolutions or extensions thereof.
“Envista Licensed IP” shall mean the Envista Licensed Know-How and Envista
Licensed Patents.


2

--------------------------------------------------------------------------------



“Envista Licensed Know-How” shall mean the Know-How that is (a) owned by the
Envista Group as of the Effective Date and (b) used in the Danaher Retained
Business as of the Effective Date.
“Envista Licensed Patents” shall mean (a) the Patents that are (i) owned by the
Envista Group as of the Effective Date and (ii) used in the Danaher Retained
Business as of the Effective Date, and (b) all Valid Claims of other Patents
that are owned by the Envista Group that claim priority to the Patents described
in clause (a) to the extent such Valid Claims thereof are fully supported by
such Patents.
“Know-How” shall mean trade secrets, and all other confidential or proprietary
information, know-how, inventions, processes, formulae, models, and
methodologies, but in each case excluding Patents.
“Licensee” shall mean (a) Envista, with respect to the Danaher Licensed IP and
(b) Danaher, with respect to the Envista Licensed IP.
“Licensor” shall mean (a) Envista, with respect to the Envista Licensed IP, and
(b) Danaher, with respect to the Danaher Licensed IP.
“Licensee Field of Use” shall mean (a) with respect to Envista, the Envista
Field of Use, and (b) with respect to Danaher, the Danaher Field of Use.
“Licensed IP” shall mean (a) the Envista Licensed IP, as licensed to Danaher
hereunder and (b) the Danaher Licensed IP, as licensed to Envista hereunder.
“Licensor IP” shall mean (a) with respect to Envista, the Envista Licensed IP
and (b) with respect to Danaher, the Danaher Licensed IP.
“Patents” shall mean patents and patent applications, and any and all related
national or international counterparts thereto, including any divisionals,
continuations, continuations-in-part, reissues, reexaminations, substitutions
and extensions thereof.
“Third Party” means any Person other than Danaher, Envista, and their respective
Affiliates.
“Valid Claim” means a claim of an issued and unexpired Patent that (i) has not
been revoked or held unenforceable or invalid by a decision of a court or other
Governmental Entity of competent jurisdiction from which no appeal can be taken
or has been taken within the time allowed for appeal and (ii) has not been
abandoned, disclaimed, denied, or admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise in such country.
ARTICLE II
GRANTS OF RIGHTS
Section 2.01    License to Envista of Danaher Licensed IP. Subject to the terms
and conditions of this Agreement, Danaher hereby grants, and shall cause its
Affiliates to grant, to Envista a non-exclusive, royalty-free, fully paid-up,
irrevocable, sublicensable (in connection with activities in the Envista Field
of Use by Envista and its Affiliates but not for the independent use of Third
Parties), and worldwide license to the Danaher Licensed IP in the Envista Field
of Use (“Envista License”). Subject to the terms and conditions of this
Agreement, the Envista License shall include the right to exercise any and all
rights in the Danaher Licensed IP in the Envista Field of Use, including the
right to use, practice, copy, perform, render, develop, modify, and make
derivative works of the Danaher Licensed IP within the Envista Field of Use and
to make, have made, use, sell, offer for sale, export and import any products,
services or technologies, in each case with respect to the Envista Field of Use.
Section 2.02    License to Danaher of Envista Licensed IP. Subject to the terms
and conditions of this Agreement, Envista hereby grants, and shall cause its
Affiliates to grant, to Danaher a non-exclusive, royalty-free, fully paid-up,
irrevocable, sublicensable (in connection with activities in the Danaher Field
of Use by Danaher and its Affiliates but not for the independent use of Third
Parties), and worldwide


3

--------------------------------------------------------------------------------



license to the Envista Licensed IP solely within the Danaher Field of Use
(“Danaher License”). Subject to the terms and conditions of this Agreement, the
foregoing license shall include the right to exercise any and all rights in the
Envista Licensed IP in the Danaher Field of Use, including the right to use,
practice, copy, perform, render, develop, modify, and make derivative works of
the Envista Licensed IP within the Danaher Field of Use and to make, have made,
use, sell, offer for sale, export and import any products, services or
technologies, in each case with respect to the Danaher Field of Use.
Section 2.03    Limitations. Notwithstanding anything to the contrary herein,
the licenses hereunder are subject to any rights of or obligations owed to any
Third Party under any Contracts existing as of the Effective Date between
Licensor or its Affiliates and any such Third Party.
Section 2.04    Reservation of Rights. Each Party reserves its and its
Affiliates’ rights in and to all Intellectual Property that is not expressly
licensed hereunder. Without limiting the foregoing, this Agreement and the
licenses and rights granted herein do not, and shall not be construed to, confer
any rights upon either Party, its Affiliates, or its sublicensees by
implication, estoppel, or otherwise as to any of the other Party’s or its
Affiliates’ Intellectual Property, except as otherwise expressly set forth
herein.
Section 2.05    DBS. Notwithstanding anything to the contrary herein, no rights
under or with respect to DBS are granted pursuant to this Agreement.
ARTICLE III
INTELLECTUAL PROPERTY OWNERSHIP
Section 3.01    Ownership.
(a)    As between the Parties, Licensee acknowledges and agrees that (i)
Licensor owns the Licensor IP, (ii) none of Licensee, its Affiliates or its
sublicensees, will acquire any rights in the Licensor IP, except for the
licenses and sublicenses granted pursuant to Sections 2.01 and 2.02, and (iii)
Licensee shall not, and shall cause its Affiliates and its sublicensees to not,
represent that they have an ownership interest in any of the Licensor IP.
(b)    As between the Parties, each Party shall own all improvements and
modifications made by or on behalf of such Party with respect to the Licensed
IP; provided that, with respect to Licensee, such improvements and modifications
shall not include, and shall be subject to the provisions of this Agreement as
they concern, the Licensed IP to which such improvements or modifications are
made.
ARTICLE IV
PROSECUTION, MAINTENANCE AND ENFORCEMENT
Section 4.01    Responsibility. Subject to Section 4.02, Licensor shall be
solely responsible for filing, prosecuting, and maintaining all Patents within
the Licensor IP, in Licensor’s sole discretion. Licensor shall be responsible
for any costs associated with filing, prosecuting, and maintaining such Patents.
Section 4.02    Defense and Enforcement. Licensor shall have the sole right, but
not the obligation, to elect to bring an Action or enter into settlement
agreements regarding the Licensor IP, at Licensor’s sole cost and expense.
Section 4.03    No Additional Obligations. This Agreement shall not obligate
either Party to disclose or deliver to the other Party, or maintain, register,
prosecute, pay for, enforce, or otherwise manage any Intellectual Property
except as expressly set forth herein.


4

--------------------------------------------------------------------------------



ARTICLE V
DISCLAIMERS; LIMITATIONS ON LIABILITY AND REMEDIES
Section 5.01    Disclaimer of Warranties. Except as expressly set forth herein,
the Parties acknowledge and agree that (a) the Licensor IP is provided as-is,
(b) the Licensee assumes all risks and Liability arising from or relating to its
use of and reliance upon the Licensor IP and (c) each Party makes no
representation or warranty with respect thereto. EXCEPT AS EXPRESSLY SET FORTH
HEREIN, EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES
REGARDING THE LICENSOR IP, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY
REPRESENTATION OR WARRANTY IN REGARD TO QUALITY, PERFORMANCE, NONINFRINGEMENT,
MISAPPROPRIATION, COMMERCIAL UTILITY, OR MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.
Section 5.02    Compliance with Laws and Regulations. Each Party hereto shall be
responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement. FOR THE AVOIDANCE OF DOUBT AND NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, EACH PARTY EXPRESSLY DISCLAIMS ANY EXPRESS OR
IMPLIED OBLIGATION OR WARRANTY WITH RESPECT TO THE LICENSOR IP THAT COULD BE
CONSTRUED TO REQUIRE LICENSOR TO PROVIDE LICENSOR IP HEREUNDER IN SUCH A MANNER
TO ALLOW LICENSEE TO ITSELF COMPLY WITH ANY LAW APPLICABLE TO THE ACTIONS OR
FUNCTIONS OF SUCH LICENSEE (OR ITS AFFILIATES).
ARTICLE VI
LIABILITY AND INDEMNIFICATION
Section 6.01    Procedures. The provisions of Article V of the Separation
Agreement shall govern any and all Liabilities or indemnification (including any
Indemnifiable Losses) under or in connection with this Agreement, whether
arising from statute, principle of common or civil law, principles of strict
liability, tort, contract or otherwise under or in connection with this
Agreement.
ARTICLE VII
CONFIDENTIALITY
Section 7.01    Disclosure and Use Restrictions.
(a)    Notwithstanding any termination of this Agreement, each of Danaher and
Envista shall hold, and shall cause their Affiliates and its and their
respective officers, employees, agents, consultants and advisors to hold, in
strict confidence (and not to disclose or release or use, including for any
ongoing or future commercial purpose, without the prior written consent of the
Party to whom the Confidential Information relates (which may be withheld in
such Party’s sole and absolute discretion, except where disclosure is required
by applicable Law)), any and all Confidential Information concerning or
belonging to the other Party or its Affiliates; provided that each Party may
disclose, or may permit disclosure of, such Confidential Information (i) to its
respective auditors, attorneys, financial advisors, bankers and other
appropriate consultants and advisors who have a need to know such Information
for auditing and other non-commercial purposes and are informed of the
obligation to hold such Information confidential and in respect of whose failure
to comply with such obligations, the applicable Party will be responsible, (ii)
if any Party or any of its respective Affiliates is required or compelled to
disclose any such Confidential Information by judicial or administrative process
or by other requirements of Law or stock exchange rule or is advised by outside
counsel in connection with a proceeding brought by a Governmental Entity that it
is advisable to do so, (iii) as required in connection with any legal or other
proceeding by one Party against any other Party or in respect of claims by one
Party against the other Party brought in a proceeding, (iv) as necessary in
order to permit a Party to prepare and disclose its financial statements in
connection with any regulatory filings or Tax Returns, (v) as necessary for a
Party


5

--------------------------------------------------------------------------------



to enforce its rights or perform its obligations under this Agreement, (vi) to
Governmental Entities in accordance with applicable procurement regulations and
contract requirements or (vii) to other Persons in connection with their
evaluation of, and negotiating and consummating, a potential strategic
transaction, to the extent reasonably necessary in connection therewith,
provided an appropriate and customary confidentiality agreement has been entered
into with the Person receiving such Confidential Information. Notwithstanding
the foregoing, in the event that any demand or request for disclosure of
Confidential Information is made by a Third Party pursuant to clause (ii),
(iii), (v) or (vi) above, each Party, as applicable, shall promptly notify (to
the extent permissible by Law) the Party to whom the Confidential Information
relates of the existence of such request, demand or disclosure requirement and
shall provide such affected Party a reasonable opportunity to seek an
appropriate protective order or other remedy, which such Party will cooperate in
obtaining to the extent reasonably practicable. In the event that such
appropriate protective order or other remedy is not obtained, the Party which
faces the disclosure requirement shall furnish only that portion of the
Confidential Information that is required to be disclosed and shall take
commercially reasonable steps to ensure that confidential treatment is accorded
such Confidential Information.
(b)    Each Party acknowledges that it and the other members of its Group may
have in its or their possession confidential or proprietary Information of Third
Parties that was received under confidentiality or non-disclosure agreements
with such Third Party while such Party and/or members of its Group were part of
the Danaher Group. Each Party shall comply, and shall cause the other members of
its Group to comply, and shall cause its and their respective officers,
employees, agents, consultants and advisors (or potential buyers) to comply,
with all terms and conditions of any such third-party agreements entered into
prior to the Effective Date, with respect to any confidential and proprietary
Information of Third Parties to which it or any other member of its Group has
had access.
(c)    Notwithstanding anything to the contrary set forth herein, (i) the
Parties shall be deemed to have satisfied their obligations hereunder with
respect to the Confidential Information of the other Party if they exercise at
least the same degree of care that applies to Danaher’s confidential and
proprietary information pursuant to policies in effect as of the Effective Date
and (ii) confidentiality obligations provided for in any Contract between each
Party or its Affiliates and their respective employees shall remain in full
force and effect. Notwithstanding anything to the contrary set forth herein,
Confidential Information of any Party in the possession of and used by the other
Party as of the Effective Date may continue to be used by such Party in
possession of the Confidential Information in and only in the operation of the
Envista Business (in the case of the Envista Group) or the Danaher Retained
Business (in the case of the Danaher Group); provided that such Confidential
Information may only be used by such Party and its officers, employees, agents,
consultants and advisors in the specific manner and for the specific purposes
for which it is used as of the date of this Agreement; and may only be shared
with additional officers, employees, agents, consultants and advisors of such
Party on a need-to-know basis exclusively with regard to such specified use;
provided, further that such Confidential Information may be used only so long as
the Confidential Information is maintained in confidence and not disclosed in
violation of this Section 7.01(c).
(d)    The Parties agree that irreparable damage may occur in the event that the
provisions of this Section 7.01 were not performed in accordance with their
specific terms. Accordingly, it is hereby agreed that the Parties shall be
entitled to seek an injunction or injunctions to enforce specifically the terms
and provisions hereof in any court having jurisdiction, this being in addition
to any other remedy to which they are entitled at law or in equity.
Section 7.02    Survival. The confidentiality and nondisclosure obligations of
this Article VII shall survive any termination of this Agreement.


6

--------------------------------------------------------------------------------



ARTICLE VIII
TERM
Section 8.01    Term. The term of this Agreement shall commence as of the
Effective Date and shall continue in perpetuity, provided that, (a) the license
granted to Envista in Section 2.01 with respect to the Danaher Licensed Patents
expires upon expiration of the last-to-expire of the Valid Claims included in
the Danaher Licensed Patents, and (b) the license granted to Danaher in Section
2.02 with respect to the Envista Licensed Patents expires upon expiration of the
last-to-expire of the Valid Claims included in the Envista Licensed Patents.
Except as otherwise expressly set forth in Section 8.02, this Agreement may not
be terminated unless agreed to in writing by the Parties.
Section 8.02    Effect of Expiration and Termination; Accrued Rights; Survival.
(a)    Accrued Rights. Upon the earlier of expiration or termination of this
Agreement, in part or in its entirety, all licenses and rights granted to
Licensee with respect to the Intellectual Property to which such expiration or
termination relates shall immediately cease. Expiration and termination of this
Agreement, in part or in its entirety, shall be without prejudice to any rights
which shall have accrued to the benefit of either Party prior to such expiration
and termination (as applicable).
(b)    Termination of Sublicenses. Any sublicenses that have been granted by a
Licensee to a sublicensee with respect to the Intellectual Property subject to
expiration or termination of this Agreement, in part or in its entirety, shall
automatically terminate upon such expiration or termination.
(c)    Return/Destruction of Materials. Upon termination of this Agreement,
Licensee shall, and shall ensure that its sublicensees, within fifteen (15)
Business Days of any request by Licensor, return to Licensor, or at Licensor’s
election destroy, all of such Licensor’s Know-How licensed hereunder that is in
their possession or control as of the date of termination.
(d)    Surviving Obligations. Expiration and termination of this Agreement, in
part or in its entirety, shall not terminate Licensee’s obligation to pay the
Pass-Through Royalties and all other amounts for which Licensee is obligated to
reimburse Licensor hereunder that have accrued prior to the effective date of
such expiration or termination (as applicable). The following provisions of this
Agreement, together with all other provisions of this Agreement that expressly
specify that they survive, shall survive expiration and termination of this
Agreement, in part or in its entirety: Section 2.04, Section 5.01, this Section
8.02, and Articles III, VI, VII and IX.
ARTICLE IX
MISCELLANEOUS
Section 9.01    Entire Agreement; Construction. This Agreement, including the
Exhibits and Schedules, shall constitute the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments, course of dealings and writings with respect
to such subject matter. In the event of any inconsistency between this Agreement
and any Schedule hereto, the Schedule shall prevail. In the event of any
conflict between this Agreement and the Tax Matters Agreement, the terms and
conditions of the Tax Matters Agreement shall govern.
Section 9.02    Counterparts. This Agreement may be executed in more than one
counterpart, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to each of the Parties.
Section 9.03    Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in English, shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, or by facsimile
with receipt confirmed (followed by delivery of an original via overnight
courier service) to the


7

--------------------------------------------------------------------------------



respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this Section
9.03):
If to Danaher:
Danaher Corporation,
2200 Pennsylvania Ave., NW - Suite 800W
Washington, DC 20037-1701
Attn: General Counsel
To Envista:
Envista Holdings Corporation
200 S. Kraemer Blvd., Building E
Brea, California 92821
Attn: General Counsel


Section 9.04    Waivers. Any consent required or permitted to be given by any
Party to the other Party under this Agreement shall be in writing and signed by
the Party giving such consent and shall be effective only against such Party
(and its Group). No failure to exercise and no delay in exercising, on the part
of any Party, any right, remedy, power or privilege hereunder shall operate as a
waiver hereof or thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
Section 9.05    Assignment. This Agreement shall not be assignable, in whole or
in part, directly or indirectly, by any Party hereto without the prior written
consent of the other Party (not to be unreasonably withheld or delayed), and any
attempt to assign any rights or obligations arising under this Agreement without
such consent shall be void. Notwithstanding the foregoing, this Agreement shall
be assignable, in whole or in part, to a bona fide Third Party in connection
with a merger, reorganization, consolidation or the sale of assets of a Party or
its Affiliates hereto related to this Agreement so long as the resulting,
surviving or transferee entity assumes all the obligations of the relevant Party
hereto.
Section 9.06    Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted assigns.
Section 9.07    Subsidiaries. Each of the Parties shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any Subsidiary of such Party or
by any entity that becomes a Subsidiary of such Party at and after the Effective
Date, to the extent such Subsidiary remains a Subsidiary of the applicable
Party.
Section 9.08    Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and should not be deemed to confer upon Third Parties any
remedy, claim, Liability, reimbursement, claim of Action or other right in
excess of those existing without reference to this Agreement.
Section 9.09    Titles and Headings. Titles and headings to Articles and
Sections herein are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.
Section 9.10    Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.
Section 9.11    Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.


8

--------------------------------------------------------------------------------



Section 9.12    Dispute Resolution. The provisions of Article VIII of the
Separation Agreement shall govern any Dispute under or in connection with this
Agreement.
Section 9.13    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
Section 9.14    Interpretation.
(a)    The Parties have participated jointly in the negotiation and drafting of
this Agreement. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting or causing any instrument to be drafted.
(b)    When a reference is made in this Agreement to an Article, Section or
Exhibit, such reference shall be to an Article or Section of, or an Exhibit to,
this Agreement unless otherwise indicated. Wherever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.
[Signature page follows]










9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.
DANAHER CORPORATION
 
 
By:
/s/ James F. O'Reilly
Name:
James F. O'Reilly
Title:
Vice President, Associate General
 
Counsel and Secretary
 
 
ENVISTA HOLDINGS CORPORATION
 
 
By:
/s/ Howard H. Yu
Name:
Howard H. Yu
Title:
Senior Vice President and Chief
 
Financial Officer





[Signature Page to Intellectual Property Matters Agreement]

